DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant’s Arguments/Remarks, filed April 21, 2020, with respect to claim 11 have been fully considered and are persuasive. The applicant argues “The present invention provides a softenable tape that is wrapped around a cable harness and after cooling to room temperature the tape resolidifies like a plaster bandage around an extremity. Such a method is not disclosed or even remotely suggested in RefA. Nor is RefA properly combined with AOAPA.”
 The 35 UCS 103 of claim 11 has been withdrawn. 
The applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on all previous reference applied in the prior rejection of record.

This Office Action is Non-Final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ref A (DE 202004019761).

In regards to claim 1, Ref A teaches a tape for jacketing an elongated item, comprising a tapelike carrier (1, Figure 1), wherein the tapelike carrier (Figure 1) is provided on at least one side with a binder (3) and comprises a polycaprolactone (coating 3, PET..of a polycaprolactone-polyurethane, paragraph [0041]); the binder is capable of being thermally softened at a temperature of 50°C to 100°C because the material is of the is made of the polycaprolactone  material (the melting point of CAPA 6400, 6500 and 6800 (trade name of polycaprolactone) has a melting point of 58-60˚(https://www.tri-iso.com/documents/perstorp_capa_6400,6500,6506,6800_msds.pdf)). This is an inherent characteristic. The applicant is reminded that the process of softening the “ binder” comprising a polycaprolactone material is considered to be a process and is not germane to a product claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ref A (DE 202004019761) in view of the Applicant’s Own Admitted Prior Art (AOAPA; Detailed Description, pg. 3-4)	

In regards to claim 2, Ref A in combination of AOAPA teaches the tape according to Claim 1, the polycaprolactone has an average molecular weight (M.) of between 20 000 and 150 000 (AOAPA, page 3, paragraph 4, lines 3-4).

In regards to claim 3, Ref A in combination of AOAPA teaches the tape according to Claim 2, wherein the polycaprolactone has an average molecular weight (M.) of between 30 000 and 80 000 (AOAPA, page 4, lines 3-4; between 20 000 and 150 000).

In regards to claim 4, Ref A in combination of AOAPA teaches the tape according to claim 1, wherein the tape additionally further comprises a pressure sensitive adhesive (paragraph [0001]).

In regards to claim 5, Ref A in combination of AOAPA teaches the tape according to claim 1, wherein the carrier material comprises a polyester nonwoven (fleece (which is knitted), [0021]).

In regards to claim 6, Ref A in combination of AOAPA teaches the tape according to claim 1, wherein the binder (3) has been absorbed to an extent of more than 10% into the carrier (penetration zone (4), 5-30% of the thickness of the carrier, paragraph [0038]).

In regards to claim 12, Ref A in combination of AOAPA teaches a cable harness jacketed (cable wrapping, paragraph [0001]) with an adhesive tape (figure 1) producible by a method according to claim 1 (because it includes all of the claimed limitations of claim 1).

Allowable Subject Matter
Claims 8, 9, 11, 13 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 11 with the important feature being “A method for jacketing an elongated item such as more particularly leads or cable sets, where a coated tape is softened by the supply of heat at a temperature between 600 C. and 1000 C. and subsequently is guided in a helical line around the elongated item or the elongated item is wrapped in an axial direction by the adhesive tape, the elongated item together with the adhesive tape wrapping is brought into the desired disposition, the elongated item is held in this disposition until the adhesive tape has resolidified by cooling.” Therefore claims 8, 9, 11, 13 and 14 are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 form.


Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2848